 In-the Matterof CAMPBELL SOUP COMPANY(CAMDEN,NEW JERSEY,PLANT.)andUNITED CANNERY,AGRICULTURAL,PACKING & ALLIEDWORKERS, LOCAL 80,C. I. O.-Case No: R-41106.-DecidedOctober22,1942Jurisdiction:soup canning industry.-Investigation and Certification of Representatives:existence of question: re-fusalto'accord petitioner recognition ; election necessary.Unit Appropriate,for Collective Bargaining:,watchmen at one of Company'splants, excluding captain guards and substitute captain guards.Definitions:plant-protection employees made civilian auxiliaries of militarypolice by virtue of directive order of War Department, held not deprived ofcollective bargaining rights under the Act.Mr. Charles A. Wolfe,of Philadelphia, Pa., for the Company.Mr. Abraham Greenberg,of Camden, N. J., for the Union.Mr. Seymour J. Spelmnan,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by United Cannery, Agricultural, Packing& Allied Workers, Local 80, C. I. 0., herein called the Union, allegingthat a question affecting commerce had arisen concerning the repre-sentation of employees of Campbell Soup Company (Camden, NewJersey, plant), Camden, New Jersey, herein called the Company, theNational Labor Relations Board provided for an appropriate hearingupon due notice before Robert H. Kleeb, Trial Examiner. Said hear-ing was held at Philadelphia, Pennsylvania, on August 4, 1942. - TheCompany and the Union appeared, participated, and were affordedfull opportunity to be heard, to examine and cross-examine witnesses,and to introduce evidence bearing on the issues.The Trial Examiner'srulings made at the hearing are free from prejudicial error and arehereby affirmed.45 N. L. R. B., No. 2.6 CAMPBELL SOUP C'OMPANY' (CAMDEN, NEW JERSEY, PLANT)7Upon the entire record in the case, The Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THECOMPANYCampbell Soup Company, a New Jersey corporation, having' itsprincipal office and place of business in Camden, New Jersey, is en-gaged in preparing, canning, packing, and distributing soups and otherfood products. - Approximately 90 percent of the materials used bythe Company in its Camden plant, originates outside the State ofNew Jersey, and approximately 90 percent of the finished product ofthe Company's Camden plant is distributed to States other than NewJersey.The annual value of such materials and finished product is,respectively; in excess of a million dollars.IT.THE ORGANIZATION INVOLVEDUnited Cannery, Agricultural, Packing & Allied Workers, Local 80,isa labor organization affiliated with the Congress of IndustrialOrganizations, admitting to membership employees of the Company.III. THE QUESTION CONCERNING REPRESENTATIONIn March 1942, the Union, through its local president,. requestedthe Company to-negotiate with it as the exclusive bargaining agentfor the Company's watchmen. In April 1942, the Union wrote' tothe Company again requesting recognition.Both requests were re-fused by the Company.A-statement of the Trial Examiner, made at the hearing, shows thatthe Union represents a substantial number of employees in the unithereinafter found appropriate.-We find that a question affecting commerce has arisen concerning therepresentation of employees of the Company, within the meaning of-Section 9. (c) and Section.2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe Union contends that all watchmen, at, the Company's plantat Camden, New Jersey, excluding those watchmen who perform super-visory duties, should be included in the appropriate unit.The Com-pany maintains such a unit would be inappropriate.I The TLial Examiner stated thatthe petitionersubmittedto him 34 signed applications-formembership,1 bearing a date inMay 1941 andthe remainder bearing dates betweenMarch andJuly 1942.All-signatures appear tobe genuine and originalThirty of thesenames are those of watchmenon the Company's pay roll of August3, 1942.The allegedappropriateunit contains approximately 61 employees as of that pay-roll date. SDECISIONS OF NATIO'N'AL LABOR RELATIONS BOARDThe Company employs 61 watchmen (or guards). Of these, 3 arecaptain guards and 2 are substitute captain guards. The guards workin 3 shifts with 1 captain assigned to each shift.Guards without rankand substitute captain guards are ordinarily assigned to specific posts,while the captain on duty travels from post to post, checking and re-lieving.The guards are paid on an hourly basis and are charged withthe duties of enforcing company rules and policing ingress and egressof employees and visitors.Those who guard exits are sworn in asspecial municipal police officers with powers to arrest.There -is anexisting contract between the Company and the Union,in which the unit embraces all production and maintenance employeesand expressly excludes watchmen.The Company, while admittingthat watchmen might constitute an appropriate unit for the purposesof collective bargaining, opposes the representation of such a unit bythe petitioning union which is also the bargaining agent for the produc-tion and maintenance employees.The Company maintains that to per-'mit a unit of watchmen to be represented by the petitioner would, ineffect; expand the present unit of production and maintenance employ-ees to include a group which had beer expressly excluded in the existingcontract. 'We do not agree.Although watchmen are excluded fromthe unit in the existing contract, such exclusion cannot be construed tobar these employees from the right to bargain in an appropriate unitthrough any agent whom they niay select to represent them, includingthe Union .2:The Company further contends that to permit a unit of, watchmento be represented by the Union which already is the bargaining agentfor the production and maintenance employees would impair dis-cipline in the plant, because watchmen would then be placed in aposition of conflicting loyalties.We reject this contention for thereasons stated in the recentChryslercase,4 wherein we said :We perceive no necessary conflict between self-organization andcollective bargaining and the faithful performance of duty.Freedom to choose a bargaining agent includes the right to selecta representative which has been chosen to represent other em-ployees of the employer in a different bargaining unit.The Companyassertsthat in the near future the United StatesArmy will require the Company's watchmen t6 enter into an agree-ment'with the Army under. the terms of which they will be consti-tuted a civilian auxiliary to the military police, charged with theduty of protecting war materials and premises and empowered to' CfMatter of Chrysler Corporation (Marysville Plant)andInternational Union, UnitedAutomobile Workers of'Amer`rca, affiliated friththe C. 1.C, 36 N. L R B 157Chrysler Corporation, Highln:nd Park PlantandLocal 114, UnitedAutomobile,Aircraftand Agricultural ImplementWorkers of America,affiliated with the C10 , 44 N L. R B881. CAMPBELL SOUP COMPANY(CAMDEN, NEW JERSEY, PI:ANT)9make arrests as, Federal peace officers.By this agreement,the watch-men swear allegiance to the United States and subject themselves tomilitary law.The Company argues that as Federal peace officersand civilian auxiliaries to the military police, the watchmen shouldnot be entitled to collective bargaining rights under the Act; or itthey are deemed to be so entitled, they should not be represented bythe same union that bargains for the other employees.The lattercontention we have dealt with above.We find the former also to bewithout merit.The War Department's directive order making plantprotection employees at plants producing war materials civilianauxiliaries of the military police, specifically preserves the essentialemployment relationship.The employer retains the right to dis-charge forcause, andmatters such as hiring, compensation, andgeneral working conditions will continue to be adjusted between theemployer and his employees.The parties are in disagreement with respect to the three captainguards and the two substitute captain guards, the Union desiringtheir exclusion.Each captain is assigned to a shift where he travelsfrom post to post, checking upon and occasionally relieving theguards without rank.A substitute captain, although ordinarily per-forming the same duties as a guard without rani{, assumes theposition of a captain guard in the latter's absence.Both captainsand substitute captains are paid at a higher rate than ordinaryguards and are the immediate superiors of the guards tivithout rank.Upon the basis of the above facts,we shall exclude them fromthe unit.We find that all watchmen at the Company's plant at Camden,New Jersey, excluding thecaptain guards and the substitute cap-tain guards,constitute a unit appropriate for the purposes of col-lective bargaining within the meaning of Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among theemployees in the appropriate unit who were employed during thepay-roll period immediately preceding the date of-the Direction ofElection herein, subject to the limitations and additions set forthin the Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 8, of National Labor 10DECISIONS OF NATIONAL LABOR, RELATIONS BOARD -Relations Board.Rules and Regulations-Series 2, as amended,-it ishereby__DIRECTED that, as part of the investigation to ascertain represent-atives for the purposes of collective bargaining with Campbell SoupCompany: (Camden, New Jersey, plant) Camden, New Jersey, anelection by secret ballot. shall be conducted as early as possible butnot later than thirty (30) days from the date of this Direction, underthe direction and supervision of the Regional Director for the FourthRegion, acting in this matter as agent for the National Labor Rela-tions Board and subject to Article III, Section 9, of said Rules andRegulations, among the employees in the unit found to be appropriatein Section IV, above, who were employed during the pay-roll periodimmediately preceding the date of this Direction, including any suchemployees who did not work during said pay-roll period becausethey were ill or on vacation or in the active military service or train-ing of the United States, or temporarily laid off, but excluding anywho have since quit or been discharged for cause, to determinewhether or not they desire to be represented by United Cannery,Agricultural, Packing & AlliedWorkers, Local 80, affiliated withtheCongress of Industrial Organizations, for the purposes ofcollective bargaining.